IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT
                                  J-8-2021

 OFFICE OF DISCIPLINARY COUNSEL,                :   No. 2626 Disciplinary Docket No. 3
                                                :
                     Petitioner                 :   No. 112 DB 2019
                                                :   Attorney Registration No. 47805
                                                :
                                                :
              v.                                    (Fayette County)
                                                :
                                                :
 DONALD B. MOREMAN,                             :
                                                :   ARGUED: March 10, 2021
                    Respondent                  :




                                        ORDER


PER CURIAM                                     DECIDED: MARCH 18, 2021


      Upon consideration of the Report and Recommendations of the Disciplinary Board

and following oral argument, Donald B. Moreman is disbarred from the Bar of this

Commonwealth and he shall comply with the provisions of Pa.R.D.E. 217. Respondent

shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).